DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 3/22/21.  As directed by the amendment: no claims have been amended, claim 1 has been canceled, and new claims 2-21 have been added. Thus, claims 2-21 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “ring” in claims 5-6, “bar” in claims 7-10, and skirt and/or belt in claim 18 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 170 and 172 in fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 28, reference number 14 is suggested to be changed to 114 to keep the reference numbers consistent. 
In paragraph 41, “A safety exhaust port (not shown)” is actually shown as reference number 172.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yashiro (English translation of JP 2002-360644) in view of Egger (2007/0054783).
Regarding claim 2, in fig. 1 and 17 Yashiro discloses system for applying pressure to a portion of a body of an individual, comprising: a chamber (10 including seal 20) having an aperture (opening of 10 where seal member 20 is provided to) for receiving the portion of the body of the individual and a base 5 that supports the individual while standing in the chamber; a treadmill 201 in the chamber base positioned with respect to the aperture to permit use by the individual in the aperture; a seal 20 between the aperture (of chamber 10) and the portion of the body of the individual; a pressure sensor (301 Fig. 17) in communication with the chamber for sensing pressure inside the chamber; a regulated pressure source (blower 304 [0037][0060-0064]) coupled to the chamber; a processor 302 communicating with the pressure sensor for controlling the regulated pressure source 304 in response to a set point (“optimal apparent body weight” [0064]) for an amount of unweighting of the individual [0060-0064]; and a calibration system initiated by interaction (setting a set internal chamber pressure [0060-0064] that generates an individual specific relationship between one or more pressure readings of the chamber and a corresponding amount of unweighting of the individual in the chamber [0060-0064], the individual specific relationship thereafter used by the processor to operate the pressure source to regulate the pressure inside the chamber in response to an input  to produce the lighter or the heavier sensation of the amount of unweighting of the individual [0060-0064], but is silent regarding a control panel with a touchscreen interface to permit the individual to interact with the system via the processor to produce a lighter or heavier sensation of the amount of unweighting of the individual. However, Egger teaches a touchscreen interface (18 [0049]) to permit the individual to interact with the system via the processor to produce a lighter or heavier sensation of the amount of unweighting of the individual [0086]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yashiro’s input with a touchscreen for altering the unweighting of the individual, as taught by Egger, for the purpose of providing various unweighting to the individual depending on their physical needs. 
Regarding claim 3, the modified Yashiro discloses that when the chamber is deflated, a portion of the chamber may be lowered to allow the portion of the body of the individual to be positioned within the aperture (due to the soft material of 10 [0031], or by changing height of seal [0042] Yashiro).
Regarding claim 4, the modified Yashiro discloses that the aperture is formed in a flexible fabric (canvas [0031] Yashiro) for accommodating various shapes of different waistlines of different individuals utilizing the system.
Regarding claim 5, the modified Yashiro discloses that the aperture includes a ring (221 and 222, Yashiro) that surrounds the waist or torso of the individual using the system.
Regarding claim 6, the modified Yashiro discloses that the height of the chamber can be adjusted by raising or lowering the ring according to a height of the individual (adjusting the thickness of the ring changes the height of the chamber [0042] Yashiro).
Regarding claim 7, the modified Yashiro discloses that the chamber is a soft shell chamber ([0031] Yashiro), further comprising a bar (6, at least indirectly in contact with soft shell chamber, Yashiro) below the waist of the individual and contacting the soft shell chamber.
Regarding claim 8, the modified Yashiro discloses that the bar is configured to hold the soft shell chamber from expanding into a spherical shape (due to the soft shell contacting 5 and therefore at least indirectly contacting 6 and preventing expansion at the connection, Yashiro).
Regarding claim 9, the modified Yashiro discloses that the bar is configured to maintain a top portion of the soft shell close to the torso of the individual while allowing for arm swing of the individual during use of the treadmill (5 and therefore 6 help to maintain the chamber’s structure, Yashiro).
Regarding claim 10, the modified Yashiro discloses that the bar is configured to position a top portion of an inflated soft shell chamber so as to provide space for the individual's arm swing during walking or running in the inflated soft shell chamber (5 and therefore 6 help to maintain the chamber’s structure, Yashiro). 
Regarding claim 11, the modified Yashiro discloses a data storage for storing one or more parameters related to the individual (pressure/unweighting setting is stored [0060-0064] Yashiro), wherein a control system operated by the processor adjusts the pressure inside the chamber in response to data from the pressure sensor and the data storage [0060-0064].
Regarding claim 15, the modified Yashiro discloses a data storage for storing calibration data generated by the calibration system related to the individual (pressure/unweighting setting is stored [0060-0064] Yashiro), wherein the processor is controlled based on the stored calibration data ([0060-0064] Yashiro). 
Regarding claim 16, the modified Yashiro discloses that the processor operates as a negative feedback control system for adjusting and maintaining the pressure inside the chamber ([0060-0064] Yashiro.
Regarding claim 17, the modified Yashiro discloses that the seal is separable and comprises a first portion (221 Yashiro) attached to the individual and a second portion (222 Yashiro) attached to the chamber ([0040] Yashiro), and the seal is formed by securing the first portion to the second portion ([0040] by 223 and 8 Yashiro).
Regarding claim 18, the modified Yashiro discloses that the seal is implemented with a skirt and/or a belt (Fig. 7 Yashiro).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yashiro and Egger, as applied to claim 11 above, in further view of Meyer et al. (7,556,040).
Regarding claim 12, the modified Yashiro is silent regarding that the data storage further comprises a safety parameter limit, wherein the control system operated by the processor is configured to alter pressure in the chamber in the event the safety parameter limit is reached. However, Meyer teaches data storage that comprises a safety parameter limit (temperature and power-failure sensors, Col. 4, II. 8-20, Col. 8, II. 57-Col. 9, II. 3), wherein the control system operated by the processor is configured to alter pressure in the chamber in the event the safety parameter limit is reached (depressurize Col. 4, II. 8-20, Col. 8, II. 57-Col. 9, II. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Yashiro’s data storage with a safety parameter limit and altering pressure in the chamber in the event the safety parameter limit is reached, as taught by Meyer, for the purpose of providing safety to a user. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yashiro and Egger, as applied to claim 11 above, in further view of Lasley (4,509,513) and Manor (2001/0018564).
Regarding claim 13, the modified Yashiro is silent regarding a safety valve coupled to the chamber. However, Lasley teaches a hyperbaric chamber having a safety valve (48, Col. 2, ll. 25-26). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Yashiro’s chamber with a safety valve, as taught by Lasley, for the purpose of providing safety to a user.  The modified Yashiro discloses a pressure sensor (301 Yashiro), but is silent regarding that the control system operated by the processor activates the safety valve in the event data from the pressure sensor reaches a safety parameter limit. However, Manor teaches a control system 55 operated by a processor (processor of 55) that activates the safety valve 52 in the event data from the pressure sensor reaches a safety parameter limit [0072]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Yashiro’s control system, safety valve and pressure sensor with the control system being operated by the processor that activates the safety valve in the event data from the pressure sensor reaches a safety parameter limit, as taught by Manor, for the purpose of providing safety to a user.  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yashiro and Egger, as applied to claim 2 above, in further view of Wilkins et al. (2004/0259689).
Regarding claim 14, the modified Yashiro is silent regarding a performance sensor for sensing a performance parameter of the individual and communicating the performance parameter to the control system operated by the processor. However, Wilkins teaches a performance sensor for sensing a performance parameter of the individual and communicating the performance parameter to the control system operated by the processor ([0126] lines 16-22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Yashiro’s control system and load sensors with sensing a performance parameter of the individual and communicating the performance parameter to the control system operated by the processor, as taught by Wilkins, for the purpose of adjust the settings of the exercise device to more closely match the capabilities of the user.  

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yashiro and Egger, as applied to claim 11 above, in further view of Qu (2006/0240947).
Regarding claim 19, the modified Yashiro is silent regarding that the control system operated by the processor controls the treadmill within the chamber in response to data from the data storage. However, Qu teaches that the control system operated by the processor controls the treadmill within the chamber in response to data from the data storage (Qu teaches automatically adjusting speed or incline based on a stored, set target heart rate [0066]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yashiro’s control system and data storage with the addition of the control system operated by the processor controlling the treadmill in response to data from data storage, as taught by Qu, for the purpose of providing personalized treadmill adjustments to the user. 
Regarding claim 20, the modified Yashiro discloses that the control system operated by the processor adjusts an operation of the pressure inside the chamber in response to data storage ([0060-0064] Yashiro).
Regarding claim 21, the modified Yashiro discloses a data storage storing historical data related to the individual (pressure/unweighting setting is stored [0060-0064] Yashiro), and wherein the system operated by the processor is controlled during an exercise session for the individual based on the stored historical data ( [0060-0064] Yashiro). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egger (7,141,007), Gamow (5,398,678) and Whalen et al. (5,133,339) to pressure chambers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785